UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 OR ¨Transition Report Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-07246 PETROLEUM DEVELOPMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2636730 (State of incorporation) (I.R.S. Employer Identification No.) 120 Genesis Boulevard Bridgeport, West Virginia26330 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:(304) 842-3597 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer" and "large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 14,898,285 shares of the Company's Common Stock ($.01 par value) were outstanding as of July 31, 2007. PETROLEUM DEVELOPMENT CORPORATION INDEX PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Income 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 42 PART II – OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Submission of Matters to a Vote of Security Holders 44 Item 5. Other Information 44 Item 6. Exhibits 45 SIGNATURES 45 1 Index PART I - FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) PETROLEUM DEVELOPMENT CORPORATION Condensed Consolidated Balance Sheets (in thousands, except share data) June 30, 2007 December 31, 2006* Assets Current assets: Cash and cash equivalents $ 21,586 $ 194,326 Restricted cash - current 14,903 519 Accounts receivable, net 47,550 42,600 Accounts receivable - affiliates 13,906 9,235 Inventories 5,775 3,345 Fair value of derivatives 12,785 15,012 Other current assets 15,650 5,977 Total current assets 132,155 271,014 Properties and equipment, net 698,525 394,217 Restricted cash - long term 1,295 192,451 Other assets 4,708 26,605 Total assets $ 836,683 $ 884,287 Liabilities and shareholders' equity Current liabilities: Accounts payable $ 81,258 $ 67,675 Short term debt - 20,000 Production tax liability 14,271 11,497 Other accrued expenses 10,887 9,685 Accounts payable - affiliates 8,943 7,595 Deferred gain on sale of leaseholds - 8,000 Federal and state income taxes payable 2,145 28,698 Fair value of derivatives 3,692 2,545 Advances for future drilling contracts 3,526 54,772 Funds held for future distribution 44,090 31,367 Total current liabilities 168,812 241,834 Long-term debt 124,000 117,000 Deferred gain on sale of leaseholds - 17,600 Other liabilities 17,810 19,400 Deferred income taxes 126,557 116,393 Asset retirement obligation 17,459 11,916 Total liabilities 454,638 524,143 Commitments and contingencies Minority interest in consolidated limited liability company 792 - Shareholders' equity: Common stock, shares issued:14,893,070in 2007 and 14,834,871 in 2006 149 148 Additional paid-in capital 908 64 Retained earnings 380,386 360,102 Treasury shares, at cost: 5,158in 2007 and 4,706 in 2006 (190 ) (170 ) Total shareholders' equity 381,253 360,144 Total liabilities and shareholders' equity $ 836,683 $ 884,287 *Derived from audited 2006 balance sheet. See accompanying notes to condensed consolidated financial statements. 2 Index PETROLEUM DEVELOPMENT CORPORATION Condensed Consolidated Statements of Income (unaudited; in thousands except per share data) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revised* Revised* Revenues: Oil and gas sales $ 39,246 $ 27,992 $ 73,262 $ 56,324 Sales from natural gas marketing activities 29,924 29,129 51,911 71,071 Oil and gas well drilling operations 1,739 3,745 5,769 9,023 Well operations and pipeline income 1,292 2,486 4,590 4,776 Oil and gas price risk management, net 3,742 1,370 (1,903 ) 6,295 Other 2 21 228 24 Total revenues 75,945 64,743 133,857 147,513 Costs and expenses: Oil and gas production and well operations cost 11,628 6,830 20,663 13,779 Cost of natural gas marketing activities 28,780 28,471 50,292 70,251 Cost of oil and gas well drilling operations 246 3,278 810 7,490 Exploration expense 6,780 1,898 9,458 3,106 General and administrative expense 6,886 5,102 14,310 8,821 Depreciation, depletion and amortization 17,429 7,605 30,503 14,192 Total costs and expenses 71,749 53,184 126,036 117,639 Gain on sale of leaseholds 25,600 - 25,600 - Income from operations 29,796 11,559 33,421 29,874 Interest income 454 349 1,597 741 Interest expense (1,450 ) (436 ) (2,281 ) (788 ) Income before income taxes 28,800 11,472 32,737 29,827 Income taxes 10,749 4,192 12,185 10,902 Net income $ 18,051 $ 7,280 $ 20,552 $ 18,925 Earnings per common share: Basic $ 1.22 $ 0.45 $ 1.40 $ 1.18 Diluted $ 1.21 $ 0.45 $ 1.38 $ 1.17 Weighted average common shares outstanding: Basic 14,740 16,058 14,730 16,086 Diluted 14,860 16,134 14,851 16,164 *See Note 1. See accompanying notes to condensed consolidated financial statements. 3 Index PETROLEUM DEVELOPMENT CORPORATION Condensed Consolidated Statements of Cash Flows (unaudited, in thousands) Six Months Ended June 30, 2007 2006 Revised* Cash flows from operating activities: Net income $ 20,552 $ 18,925 Adjustments to net income to reconcile to cashused in operating activities: Deferred income taxes 5,707 1,619 Depreciation, depletion and amortization 30,503 14,192 Accretion of asset retirement obligation 469 249 Exploratory dry hole costs 194 1,903 Gain from sale of assets - (12 ) Gain from sale of leaseholds (25,600 ) - Expired and abandoned leases 1,193 16 Stock-based compensation 1,024 666 Unrealized loss (gain) on derivative transactions 2,523 (4,562 ) Changes in assets and liabilities related to operations: (Decrease) increasein current assets (34,825 ) 10,006 Increase (decrease) in other assets 223 (7 ) Decrease in current liabilities (74,468 ) (58,721 ) (Decrease) increase in other liabilities (3,880 ) 1,783 Net cash used in operating activities (76,385 ) (13,943 ) Cash flows from investing activities: Capital expenditures (73,122 ) (57,041 ) Acquisitions (201,594 ) - Decrease in restricted cash for property acquisition 191,155 - Proceeds from sale of assets - 14 Proceeds from sale of leases to partnerships 385 782 Net cash used in investing activities (83,176 ) (56,245 ) Cash flows from financing activities: Proceeds from debt 162,000 136,000 Repayment of debt (175,000 ) (91,000 ) Payment of debt issuance costs - (22 ) Proceeds from exercise of stock options 164 31 Purchase of treasury stock (343 ) (10,153 ) Net cash (used in) provided by financing activities (13,179 ) 34,856 Net decrease in cash and cash equivalents (172,740 ) (35,332 ) Cash and cash equivalents, beginning of period 194,326 90,110 Cash and cash equivalents, end of period $ 21,586 $ 54,778 *See Note 1. See accompanying notes to condensed consolidated financial statements. 4 Index Petroleum Development Corporation Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) 1.GENERAL Petroleum Development Corporation ("PDC"), together with its consolidated entities (the "Company") is an independent energy company engaged primarily in the exploration, development, production and marketing of oil and natural gas.Since it began oil and natural gas operations in 1969, the Company has grown primarily through exploration and development activities, the acquisition of producing oil and natural gas wells and the expansion of its natural gas marketing activities. The accompanying interim condensed consolidated financial statements include the accounts of PDC, its wholly owned subsidiaries and WWWV, LLC, an entity in which the Company has a controlling financial interest (see Note 6).All material intercompany accounts and transactions have been eliminated in consolidation.Minority interest in earnings and ownership has been recorded for the percentage of the LLC not owned by PDC for each of the applicable periods.The Company accounts for its investment in interests in oil and natural gas limited partnerships under the proportionate consolidation method.Accordingly, the Company's condensed consolidated financial statements include its pro rata share of assets, liabilities, revenues and expenses of the limited partnerships in which it participates.The Company's proportionate share of all significant transactions between the Company and the limited partnerships is eliminated. The accompanying interim condensed consolidated financial statements have been prepared without audit in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission ("SEC").Accordingly, pursuant to such rules and regulations, certain notes and other financial information included in audited financial statements have been condensed or omitted.In the opinion of management, the accompanying interim condensed consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the Company’s financial position, results of operations and cash flows for the periods presented.The interim results of operations for the six months ended June 30, 2007, and the interim cash flows for the same interim period, are not necessarily indicative of the results to be expected for the full year or any other future period. The accompanying interim condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, as filed with the SEC on May 23, 2007 ("2006 Form 10-K"). Items Affecting Comparability Reclassifications have been made to the income statement data presented for the three and six months ended June 30, 2006, to conform to the current year presentation and to correct the prior period presentation.These reclassifications had no impact on reported net earnings, earnings per share, shareholders’ equity or total net cash flows.Oil and gas price risk management gains of $1.4 million and $6.3 million for the three and six months ended June 30, 2006, respectively, have been reclassified from non-operating gains to a component of revenues.These reclassifications and all other reclassifications are reflected in the revised amounts for three and six months ended June 30, 2006. 5 Index As described in Note 1 to the Consolidated Financial Statements of the Company's 2006 Form 10-K, during the fourth quarter of 2006, the Company adopted SEC Staff Accounting Bulletin ("SAB") No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.In accordance with SAB No. 108, the Company adjusted its opening financial position for 2006 by the cumulative effect of immaterial prior period misstatements.In connection with the adoption of SAB No. 108, the Company determined that certain similar errors were included in its results of operations for each of the first three quarters of 2006.The Company revised the data presented in Note 19, Quarterly Financial Data, to the Consolidated Financial Statements of its 2006 Form 10-K and revised the prior year quarterly financial statements included herein to reflect the correction of those immaterial misstatements. The following table presents the income statement for the three month and six month periods ended June 30, 2006, as previously presented in the Company’s Form 10-Q for the related period, adjusted to reflect reclassifications to conform to current presentation and to correct previous presentation, and as revised to reflect the correction of prior period immaterial misstatements. Three Months Ended June 30, 2006 Six Months Ended June 30, 2006 Previously Reported Reclassified (1) Revised (2) Previously Reported Reclassified (1) Revised (2) (in thousands, except per share data) Revenues: Oil and gas sales $ 27,267 $ 27,267 $ 27,992 $ 56,476 $ 56,475 $ 56,324 Sales from natural gas marketing activities 29,129 29,129 29,129 71,071 71,071 71,071 Oil and gas well drilling operations 3,745 3,745 3,745 9,023 9,023 9,023 Well operations and pipeline income 2,486 2,486 2,486 4,776 4,776 4,776 Oil and gas price risk management, net - 1,367 1,370 - 5,802 6,295 Other 364 21 21 754 24 24 Total revenues 62,991 64,015 64,743 142,100 147,171 147,513 Costs and expenses: Oil and gas production and well operations cost 6,313 6,770 6,830 13,417 14,031 13,779 Cost of natural gas marketing activities 28,462 28,462 28,471 70,238 70,237 70,251 Cost of oil and gas well drilling operations 3,474 3,159 3,278 7,630 7,240 7,490 Exploration expense 1,657 1,657 1,898 2,795 2,820 3,106 General and administrative expense 4,667 4,667 5,102 8,647 8,648 8,821 Depreciation, depletion and amortization 7,617 7,617 7,605 14,233 14,233 14,192 Total costs and expenses 52,190 52,332 53,184 116,960 117,209 117,639 Income from operations 10,801 11,683 11,559 25,140 29,962 29,874 Interest income - 343 349 - 731 741 Interest expense (267 ) (125 ) (436 ) (447 ) (198 ) (788 ) Oil and gas price risk management, net 1,367 - - 5,802 - - Income before income taxes 11,901 11,901 11,472 30,495 30,495 29,827 Income taxes 4,351 4,351 4,192 11,147 11,147 10,902 Net income $ 7,550 $ 7,550 $ 7,280 $ 19,348 $ 19,348 $ 18,925 Basic earnings per common share $ 0.47 $ 0.47 $ 0.45 $ 1.20 $ 1.20 $ 1.18 Diluted earnings per share $ 0.47 $ 0.47 $ 0.45 $ 1.20 $ 1.20 $ 1.17 (1) As previously reported in the corresponding Form 10-Q, reclassified to conform to current year presentation and to correct previous presentation. (2) Reflects the impact of certain immaterial errors on the results previously reported in 2006. 6 Index The reclassifications and revisions discussed above have no impact on the condensed consolidated balance sheets presented herein, nor do they result in changes to the net decrease in cash and cash equivalents previously presented in the Form 10-Q for the six months ended June 30, 2006.However, certain line items within cash flows from operating activities and one line item within cash flow from investing activities for the six months ended June 30, 2006, have been adjusted herein to reflect the impact of the income statement revisions.Revised line items are as follows: Six Months Ended June 30, 2006 Previously Reported Revised (1) Certain statement of cash flow line items: (in thousands) Net income $ 19,348 $ 18,925 Deferred income taxes 1,671 1,619 Depreciation, depletion and amortization 14,233 14,192 Exploratory dry hole cost 1,617 1,903 Unrealized gain on derivative transactions (4,096 ) (4,562 ) Decrease in current assets 9,645 10,006 Decrease in other current liabilities (58,067 ) (58,721 ) Increase in other liabilities 1,649 1,783 Net cash used in operating activities (13,088 ) (13,943 ) Capital expenditures (57,896 ) (57,041 ) Net cash used in investing activities (57,100 ) (56,245 ) Net decrease in cash and cash equivalents (35,332 ) (35,332 ) (1) Reflects the impact of certain immaterial errors on the results previously reported in 2006. 2.RECENT ACCOUNTING STANDARDS Recently Adopted Accounting Standards In June 2006, the Financial Accounting Standards Board ("FASB") issued Emerging Issues Task Force ("EITF") No. 06-3, How Taxes Collected from Customers and Remitted to Governmental Authorities Should be Presented in the Income Statement (That Is, Gross versus Net Presentation).EITF 06-3 addresses the income statement presentation of any tax collected from customers and remitted to a government authority and concludes that the presentation of taxes on either a gross basis or a net basis is an accounting policy decision that should be disclosed pursuant to Accounting Principles Board ("APB") No. 22, Disclosures of Accounting Policies.For taxes that are reported on a gross basis (included in revenues and costs), EITF 06-3 requires disclosure of the amounts of those taxes in interim and annual financial statements, if those amounts are significant.EITF 06-3 became effective for interim and annual reporting periods beginning after December 15, 2006.The adoption of the standard, effective January 1, 2007, did not have a significant impact on the accompanying condensed consolidated financial statements.The Company's existing accounting policy, which was not changed upon the adoption of EITF 06-3, is to present taxes within the scope of EITF 06-3 on a net basis. In July 2006, the FASB issued FASB Interpretation (“FIN”) No. 48, Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement 109, which prescribes a comprehensive model for accounting for uncertainty in tax positions.FIN No. 48 provides that the tax effects from an uncertain tax position can be recognized in the financial statements, only if the position is more likely than not of being sustained on audit by the Internal Revenue Service ("IRS"), based on the technical merits of the position.The provisions of FIN No. 48 became effective for the Company on January 1, 2007.The cumulative effect of applying the provisions of FIN No. 48 has been accounted for as an adjustment to retained earnings in the first quarter of 2007.The adoption of FIN No. 48 resulted in a $0.3 million cumulative effect adjustment (see Note 5 for further discussion). 7 Index In May 2007, the FASB issued FASB Staff Position FIN No. 48-1, Definition of Settlement in FASB Interpretation No. 48 (“FIN No. 48-1”).FIN No. 48-1 amends FIN No. 48 to provide guidance on how an entity should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits.The term “effectively settled” replaces the term “ultimately settled” when used to describe recognition, and the terms “settlement” or “settled” replace the terms “ultimate settlement” or “ultimately settled” when used to describe measurement of a tax position under FIN No. 48.FIN No. 48-1 clarifies that a tax position can be effectively settled upon the completion of an examination by a taxing authority without being legally extinguished.For tax positions considered effectively settled, an entity would recognize the full amount of tax benefit, even if the tax position is not considered more likely than not to be sustained based solely on the basis of its technical merits and the statute of limitations remains open.The adoption of FIN No. 48-1, effective January 1, 2007, did not have an impact on the accompanying condensed consolidated financial statements. Recently Issued Accounting Standards In September 2006, the FASB issued Statement of Financial Accounting Standards ("SFAS") No. 157, Accounting for Fair Value Measurements.SFAS No. 157 defines fair value, establishes a framework for measuring fair value within generally accepted accounting principles and expands required disclosure about fair value measurements.SFAS No. 157 does not expand the use of fair value in any new circumstances.The provisions of SFAS No. 157 are effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company is evaluating the impact that this new standardwill have, if any, on its consolidated financial statements when adopted in 2008. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities.SFAS No. 159 permits entities to choose to measure, at fair value, many financial instruments and certain other items that are not currently required to be measured at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS No. 159 establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.The statement will be effective as of the beginning of an entity's first fiscal year beginning after November 15, 2007.The Company is evaluating the impact of adopting SFAS No. 159 in its consolidated financial statements when it is adopted in 2008. In April 2007, the FASB issued FSP FIN No. 39-1, Amendment of FASB Interpretation No. 39 (“FIN No. 39-1”), to amend certain portions of Interpretation 39.FIN No. 39-1 replaces the terms "conditional contracts" and "exchange contracts" in Interpretation 39 with the term "derivative instruments" as defined in Statement 133.FIN No. 39-1 also amends Interpretation 39 to allow for the offsetting of fair value amounts for the right to reclaim cash collateral or receivable, or the obligation to return cash collateral or payable, arising from the same master netting arrangement as the derivative instruments.FIN No. 39-1 applies to fiscal years beginning after November 15, 2007, with early adoption permitted.The Company is currently in the process of evaluating the impact that FIN No. 39-1 will have, if any, on its consolidated financial statements when adopted in 2008. 3.ACQUISITIONS Acquisition of Internal Revenue Code Section 1031 – Like-Kind Exchange Properties During the first quarter of 2007, the Company completed its acquisitions of suitable like-kind properties in accordance with the like-kind exchange ("LKE") agreement it entered into in connection with its sale of undeveloped leaseholds located in Grand Valley Field, Garfield County, Colorado in July 2006. The Company acquired for cash qualifying oil and gas properties totaling $188.9 million, including costs of acquisition, as described below. 8 Index EXCO Properties. On January 5, 2007, the Company completed its purchase of producing properties and undeveloped drilling locations and acreage in the Wattenberg Field area of the DJ Basin, Colorado from EXCO Resources Inc., an unaffiliated party. The acquisition included substantially all of EXCO’s assets in the area and encompassed 144 oil and natural gas wells (approximating 25.5 Bcfe proved developed reserves as of December 31, 2005) and 8,160 acres of leasehold. The wells and leases acquired are located in Weld, Adams, Larimer, and Broomfield Counties, Colorado. The Company operates the assets and holds a majority working interest in the properties. Company-Sponsored Partnerships. On January 10, 2007, the Company completed the purchase of the remaining working interests in 44 Company-sponsored partnerships.The transaction resulted in an increase in the Company’s ownership in 718 gross wells (423 net wells) that are currently operated by the Company. The wells are located primarily in the Appalachian Basin and Michigan. The following table presents the adjusted preliminary purchase price for each of the acquisitions described above as of June 30, 2007. EXCO Partnerships (in thousands) Cash consideration paid $ 128,672 $ 57,776 Plus: direct costs of acquisition 1,662 1,664 Less: acquisition cost adjustments (119 ) (2,792 ) Total preliminary acquisition cost $ 130,215 $ 56,648 The following table presents, as of the respective date of acquisition, the preliminary allocations of the purchase prices based on estimates of fair value. EXCO Partnerships (in thousands) Current assets acquired $ 91 $ - Proved oil and gas properties 117,425 46,870 Unproved oil and gas properties 14,960 13,273 Asset retirement obligation (748 ) (3,495 ) Other liabilities assumed (1,513 ) - Preliminary acquisition cost $ 130,215 $ 56,648 The assessment of fair value of proved oil and gas properties acquired was based primarily on projections of expected discounted future cash flows of acquired oil and natural gas reserves. To compensate for the inherent risk of estimating and valuing unproved properties, the discounted future net revenues of probable reserves were reduced by additional risk-weighting factors in that valuation.The purchase price allocations are preliminary, subject to fair value appraisals and evaluations of the assets acquired. The amounts are subject to change as additional information becomes available and is assessed by the Company. Other.In January 2007, the Company acquired from unaffiliated parties other like-kind undeveloped leaseholds in Erath County, Texas for $2.1 million, including costs of acquisition.Acreage in this area is prospective for development of oil and natural gas reserves in the Barnett Shale. 9 Index Other Acquisitions Unioil.On December 6, 2006, the Company completed a cash tender offer and purchased approximately 95.5% or 9,112,750 shares of the outstanding common stock of Unioil, an independent energy company with properties in northern Colorado and southern Wyoming.The acquisition of more than 90% of the outstanding shares of common stock allowed the Company to effect a short-form merger of Unioil and a wholly owned subsidiary of the Company, resulting in the acquisition of the remaining 428,719 shares of Unioil.Each share of Unioil common stock not tendered through the offer was converted into the right to receive $1.91 in cash, the same consideration paid for shares in the tender offer.The Company paid $18.6 million, including $0.4 million of direct acquisition costs, for 100% of Unioil’s outstanding common stock. The assessment of the fair values of oil and gas properties acquired was based primarily on projections of expected future net cash flows, discounted to present value.The preliminary allocation of acquisition cost included $6.8 million in goodwill, which was re-allocated to properties and equipment in the first quarter of 2007 as part of the Company's ongoing process of finalizing the preliminary allocation of the purchase price.As a result of this reclassification, the deferred tax liabilities increased and thus increased property and equipment.This increase was approximately $4.2 million.The purchase price allocation is preliminary, subject to completing the evaluation of proved and unproved oil and gas properties.These amounts are subject to change as additional information becomes available and is assessed by the Company. Other.On February 22, 2007, the Company acquired, from an unaffiliated party, 28 producing wells and associated undeveloped acreage located in Colorado (Wattenberg Field) for a purchase price of $12 million, which was allocated to oil and gas properties. Pro Forma Financial Information The results of operations for all of the above acquisitions have been included in the condensed consolidated financial statements from the date of acquisition.The pro forma effect of the inclusion of the results of operations for all of the above acquisitions, individually and in the aggregate, in the Company's condensed consolidated statement of income for the six months ended June 30, 2007, was not material. The following unaudited pro forma financial information presents a summary of the Company's consolidated results of operations for the three and six months ended June 30, 2006, assuming the acquisitions of the EXCO properties and Company-sponsored partnerships had been completed as of January 1, 2006, including adjustments to reflect the allocation of the purchase price to the acquired net assets.The pro forma effect of the inclusion of the results of operations for all of the other acquisitions described above, individually and in the aggregate, was not material. June 30, 2006 Three Months Ended Six Months Ended (in thousands, except per share data) Total revenues $ 70,913 $ 161,620 Net income 8,334 22,366 Earnings per common share: Basic $ 0.52 $ 1.39 Diluted $ 0.52 $ 1.38 The pro forma results of operations are not necessarily indicative of what the Company's results of operations would have been had the EXCO properties and Company-sponsored partnerships been acquired at the beginning of the period indicated, nor does it purport to represent results of operations for any future periods. 10 Index 4.RESTRICTED CASH In July 2006, the Company established a trust in the amount of $300 million with a qualified intermediary in conjunction with its sale of undeveloped leaseholds and corresponding LKE agreement.As of December 31, 2006, $300 million remained in the trust, with $109 million reflected in cash and cash equivalents as a current asset in the condensed consolidated balance sheet and the remaining $191.5 million reflected as restricted cash - long term.The $191.5 million represents the amounts paid in January 2007 for the acquisition of oil and gas properties qualifying for LKE treatment which are included in oil and gas properties at June 30, 2007. In June 2007, the Company funded an escrow account in the amount of $14.1 million for amounts due to the limited partners of the Company sponsored drilling partnership as a result of the Company over withholding estimated production taxes in years prior to 2007 and is included in restricted cash, current, in the condensed consolidated balance sheet as of June 30, 2007. 5.INCOME TAXES Effective January 1, 2007, the Company adopted FIN No. 48, which clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements in accordance with FASB Statement 109, Accounting for Income Taxes, by prescribing the minimum recognition threshold and measurement attribute a tax position taken or expected to be taken on a tax return is required to meet before being recognized in the financial statements.The Company recorded a $0.3 million reduction in retained earnings at January 1, 2007, to recognize the cumulative effect of the adoption of FIN No. 48.This amount represents the total amount of interest on unrecognized tax benefits as of the date of adoption.As of January 1, 2007, unrecognized tax benefits amounted to $1 million and are included in federal and state income taxes payable in the condensed consolidated balance sheet.None of the unrecognized tax benefits relate to a position that, if recognized, will impact the Company’s effective tax rate.Due to the variable nature of the income or expense to which the uncertain tax position relates, the Company, as of June 30, 2007, is unable to predict whether the unrecognized tax benefit will significantly increase or decrease in the next twelve months. The Company, as a matter of accounting policy, recognizes interest and penalties related to unrecognized tax benefits, if applicable, in income tax expense in the condensed consolidated statements of income.During the three and six months ended June 30, 2007, there was no material change to the amount of interest recorded on unrecognized tax benefits.Accruals for interest on unrecognized tax benefits totaled $0.3 million at June 30, 2007, which are included in federal and state income taxes payable in the condensed consolidated balance sheet.There were no accruals for penalties on unrecognized tax benefits at January 1, 2007, or during the three and six months ended June 30, 2007. At June 30, 2007, the Company’s federal income tax returns were closed through the 2002 tax year and there are no outstanding tax controversies with any taxing authorities regarding these prior tax years.Additionally, at June 30, 2007, the IRS was examining the Company’s 2003 and 2004 tax years.Subsequently, the Company reached final settlement of this examination with the IRS and the examination was officially concluded and the revenue agent’s report was signed on July 31, 2007.The impact of the settlement will be recorded in the third quarter and is currently not expected to have a material effect on the Company’s effective tax rate. State and other income tax returns are generally subject to examination for a period of three to five years after the filing of the respective returns.The state impact of any amended federal returns, whether or not pursuant to IRS examination changes or pursuant to Company voluntary changes, remains subject to examination by various states for a period of up to one year after formal notification of such amendments to the states.The Company currently has no state income tax returns in the process of examination or administrative appeal. 11 Index The Company filed its 2004 state income tax returns in June 2007, which begins the statute of limitations for examination and adjustment.The Company is currently delinquent in its 2005 federal and state income tax filings and plans to file these returns by mid September 2007.Accordingly, the normal federal and state statute of limitations for the 2005 tax year will not begin until the return filing dates. 6.MINORITY INTEREST IN CONSOLIDATED LIMITED LIABILITY COMPANY On May 8, 2007, the Company contributed $0.8 million for a 50% interest in WWWV, LLC (“LLC”), a limited liability company for which the Company serves as the managing member.One-sixth of the entity is owned by the Chief Executive Officer of the Company, who paid the same unit price for his interest as was paid by the Company and unrelated third parties for such interest in the LLC.The LLC's only asset is an aircraft and it was formed for the purpose of owning and operating the aircraft. The minority interest portion of pre-tax expense incurred by and belonging to the minority interest holders of the consolidated limited liability company is not material. 7.EARNINGS PER SHARE A reconciliation of basic and diluted earnings per common share is as follows: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (in thousands, except per share data) Weighted average common shares outstanding 14,740 16,058 14,730 16,086 Dilutive effect of share-based compensation: Unamortized portion of restricted stock 69 13 65 13 Stock options 46 63 51 65 Non employee director deferred compensation 5 - 5 - Weighted average common and common equivalent shares outstanding 14,860 16,134 14,851 16,164 Net income $ 18,051 $ 7,280 $ 20,552 $ 18,925 Basic earnings per common share $ 1.22 $ 0.45 $ 1.40 $ 1.18 Diluted earnings per common share $ 1.21 $ 0.45 $ 1.38 $ 1.17 Options with an exercise price exceeding the average price of the underlying securities are not considered to be dilutive and are not included in the calculation of the denominator for diluted earnings per share.There were no anti-dilutive options for the three and six months ended June 30, 2007 or 2006. 8.STOCK-BASED COMPENSATION The Company maintains a long-term equity compensation plan for directors, officers and certain key employees of the Company.In accordance with the plan, awards may be issued in the form of stock options, stock appreciation rights, restricted stock or performance shares. The following table provides a summary of the impact of the Company’s stock based compensation plans on its results of operations for the periods presented. Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (in thousands) Total share-based compensation expense $ 541 $ 458 $ 1,024 $ 666 Income tax benefit (202 ) (167 ) (381 ) (243 ) Net income impact $ 339 $ 291 $ 643 $ 423 12 Index Stock Option Awards.The Company granted stock options in previous years under several stock compensation plans.Outstanding options expire ten years from the date of grant and become exercisable ratably over a four year period.The Company did not grant any stock option awards for the six months ended June 30, 2007.The weighted average fair value per share of the options granted during the six months ended June 30, 2006, as computed using the Black-Scholes pricing model was $18.92.The weighted average assumptions used to estimate these fair values were as follows: Six Months Ended June 30, 2006 Expected Volatility 39.5% Expected term (in years) 5.9 Risk-free interest rate 4.3% Expected volatilities are based on the Company's historical volatility.The expected life of an award is estimated using historical exercise behavior data.The risk-free interest rate is based on the U.S. Treasury yields in effect at the time of grant and extrapolated to approximate the expected life of the award.The Company does not expect to pay cash dividends, nor does it expect to declare cash dividends in the foreseeable future. The following table provides a summary of the Company's stock option award activity for the six months ended June 30, 2007: Number of Shares Underlying Options Weighted Average Exercise Price Per Share Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value (in millions) Outstanding at December 31, 2006 89,567 $ 21.36 5.6 $ 2.0 Exercised (33,000 ) 4.95 - 1.5 Outstanding at June 30, 2007 56,567 30.92 6.4 0.9 Vested and expected to vest at June 30, 2007 52,808 29.93 6.3 0.9 Exercisable at June 30, 2007 29,529 20.46 4.6 0.8 Total unrecognized stock-based compensation cost related to stock options, net of estimated forfeitures, was $0.4 million as of June 30, 2007.This cost is expected to be recognized over a weighted average period of 2.4 years. Restricted and Performance Share Awards.During the six months ended June 30, 2007, the Company awarded 33,345 restricted shares with a weighted average grant date fair value of $50.96 per share and 31,972 performance vesting (market based) shares of restricted stock with a weighted average grant date fair value of $36.07 per share.The fair value of the restricted awards, excluding the market based performance shares, is amortized over the requisite service period, which for the Company is ratably over four years from the date of grant.The market based performance shares vest only upon the achievement of certain per share price thresholds and continuous employment during the vesting period.The weighted average grant date fair value of each performance share was computed using the Monte Carlo pricing model and the following weighted average assumptions: Expected term of award 3 years Risk-free interest rate 4.7% Volatility 44.0% 13 Index The following table provides a summary of the Company's restricted and performance share awards activity for the six months ended June 30, 2007: Shares Weighted Average Grant-Date Fair Value Non-vested at December 31, 2006 131,730 $ 39.87 Granted 65,317 43.67 Vested (27,176 ) 38.15 Forfeited (1,392 ) 40.29 Non-vested at June 30,2007 168,479 41.62 The total compensation cost related to non-vested and expected to vest awards not yet recognized as of June 30, 2007, was $4.9 million.The cost is expected to be recognized over a weighted-average period of 3.1 years. 9. PROPERTIES AND EQUIPMENT June 30, 2007 December 31, 2006 (in thousands) Properties and equipment, net: Oil and gas properties (successful efforts method of accounting) $ 822,734 $ 500,506 Pipelines and related facilities (1) 18,377 12,673 Transportation and other equipment (2) 17,146 7,870 Land and buildings 11,862 11,620 Construction in progress (3) 2,166 4,801 872,285 537,470 Less accumulated depreciation, depletion and amortization 173,760 143,253 $ 698,525 $ 394,217 (1) At June 30, 2007, includes $2.7 million related to additional compressors and upgraded pipeline facilities in the Company's Piceance Basin production operations, which was placed in service in June 2007. (2) At June 30, 2007, includes $5.1 million related to the Garden Gulch road, which was placed in service in May 2007. At December 31, 2006, construction in progress included $3.6 million related to the Garden Gulch road. (3) At June 30, 2007, includes costs primarily related to a new integrated oil and gas accounting software system. 14 Index Suspended Well Costs. The following table identifies the capitalized exploratory well costs that are pending determination of proved reserves and are included in oil and gas properties in the accompanying condensed consolidated balance sheets in accordance with FASB Staff Position No. 19-1, Accounting for Suspended Well Costs. Amount Number of Wells (in thousands) Beginning balance at December 31, 2006 $ 765 1 Additions to capitalized exploratory well costs pending the determination of proved reserves 1,992 3 Reclassifications to wells, facilities and equipment based on the determination of proved reserves (879 ) (1 ) Capitalized exploratory well costs charged to expense (765 ) (1 ) Ending balance at June 30, 2007 $ 1,113 2 As of June 30, 2007, neither of the two wells awaiting the determination of proved reserves has been capitalized for a period greater than one year. 10.ASSET RETIREMENT OBLIGATION Changes in carrying amounts of the asset retirement obligations associated with the Company’s working interest in oil and gas properties are as follows: Amount (in thousands) Beginning balance at December 31, 2006 $ 11,966 Obligations assumed with development activities and acquisitions 5,096 Accretion expense 469 Obligations discharged with disposed properties and asset retirements (22 ) Ending balance at June 30, 2007 $ 17,509 Approximately $50,000 of the $17.5 million asset retirement obligation is classified as short term and included in other accrued expenses as of December 31, 2006, and June 30, 2007. 11.LONG-TERM DEBT The Company has a credit facility with JPMorgan Chase Bank, N.A. ("JPMorgan") and BNP Paribas of $200 million subject to and collateralized by required levels of oil and natural gas reserves.Effective May 25, 2007, the Company's current borrowing base, based upon current oil and natural gas reserves, was increased from $100 million to $135 million, which was fully activated at that time.The Company is required to pay a commitment fee of 0.25% to 0.375% per annum on the unused portion of the activated credit facility.Interest accrues at an alternative base rate ("ABR") or adjusted LIBOR at the discretion of the Company.The ABR is the greater of JPMorgan's prime rate, an adjusted secondary market rate for a three-month certificate of deposit plus 1% or the federal funds effective rate plus 0.5%.ABR borrowings are assessed an additional margin spread up to 0.375% and adjusted LIBOR borrowings are assessed an additional margin spread of 1.125% to 1.875%.The margin spread charges are based upon the outstanding balance under the credit facility.No principal payments are required until the credit agreement expires on November 4, 2010. 15 Index On December 19, 2006, the Company executed, pursuant to its credit facility, an overline note in the amount of $20 million to be repaid on January 31, 2007.Interest on the overline note accrued at a per annum rate equal to the alternate base rate plus 0.80% until December 22, 2006, at which time the rate converted to a Eurodollar borrowing for a one month period and at a per annum rate equal to an adjusted LIBOR rate plus 2.30%.The overline note was paid in full in accordance with its terms in January 2007. As of June 30, 2007, the outstanding balance under the credit facility was $124 million compared to $117 million, excluding the overline note discussed above, as of December 31, 2006.Any amounts outstanding under the credit facility are collateralized by substantially all of the Company’s properties.At June 30, 2007, the outstanding balance was subject to an ABR of 8.625%.The credit agreement requires, among other things, the existence of satisfactory levels of oil and natural gas reserves and the maintenance of certain working capital and tangible net worth ratios.At June 30, 2007, the Company was not in compliance with its current ratio covenant.Effective July 5, 2007, the Company increased its borrowing base by $15 million to $150 million, and effective August 9, 2007, the Company amended its credit facility adding a new bank, Wachovia Bank, N.A. and increasing its aggregate commitments from $150 million to $200 million. The amendment also waives the working capital covenant until the earlier of (i) a debt or equity transaction resulting in net proceeds to the Company of at least $200 million or (ii) July 1, 2008. Under the amended agreement the ABR rate was increased by 0.375% as long as the waiver of the Company's non-compliance with the working capital covenant is in effect. The Company believes that after this amendment the Company will be able to sustain compliance with all covenants. 12.SUPPLEMENTAL CASH FLOW DISCLOSURE Six Months Ended June 30, 2007 2006 (in thousands) Cash paid for: Interest $ 3,915 $ 608 Income taxes 42,447 18,335 Non-cash investing activities: Change in deferred tax liability resulting from reallocation of acquisition purchase price 4,188 - Changes in accounts payable - affiliates related to acquisition of partnerships 668 - Changes in accounts payable related to purchases of property and equipment 27,335 2,456 13.COMMITMENTS AND CONTINGENCIES The Company would be exposed to oil and natural gas price fluctuations on underlying purchase and sale contracts should the counterparties to the Company's derivative instruments or the counterparties to the Company's natural gas marketing contracts not perform.Nonperformance is not anticipated.There were no counterparty default losses in 2006 or through the second quarter of 2007. In connection with the Company’s sale of undeveloped leaseholds in July 2006, the Company, pursuant to the purchase and sale agreement, was obligated to either drill 16 wells on specifically identified acreage over the next three years or pay liquidated damages of $1.6 million per undrilled well for a total contingent obligation of $25.6 million, which was reflected as a deferred gain on sale of leaseholds in the accompanying condensed consolidated balance sheet at December 31, 2006.On May 31, 2007, the Company entered into a letter agreement amending the original purchase and sale agreement.The letter agreement relieved the Company of its obligation, in its entirety, to either drill 16 wells or pay liquidated damages, resulting in the recognition of the remaining $25.6 million deferred gain on sale of leaseholds in the quarter ended June 30, 2007. Pursuant to the above letter agreement, the Company is obligated to drill six wells on specifically identified acreage.These wells will be drilled on the unaffiliated party's leasehold for its benefit and at its cost.In addition, the unaffiliated party will return 160 acres of leasehold property acquired from the Company pursuant to the purchase and sale agreement.The Company is currently drilling the first of the six wells. 16 Index The Company was party to an exploration agreement with an unaffiliated party.The agreement required the Company to drill a minimum of 25 exploratory wells through June 30, 2007.For each well the Company failed to drill prior to June 30, 2007, the Company was required to pay liquidated damages equal to $125,000 per undrilled well.After drilling three exploratory wells, the Company determined, based on drilling results, not to drill the remaining 22 exploratory wells.During the quarter ended June 30, 2007, the Company recorded charges to exploration expense for the liquidated damages of $2.8 million related to the 22 undrilled wells and $1.1 million related to the write-off of the carrying value of the acreage resulting from the abandonment of the project.With regard to the liquidated damages and while the Company acknowledges its liability, the Company is currently negotiating an alternative settlement of this liability.However, there can be no assurance that an alternative settlement will be reached. The Company is currently offering its 2007 drilling partnership, Rockies Region 2007 Limited Partnership, and, as of August 7, 2007, has received subscriptions of $53 million, with a maximum amount of subscriptions of $110 million to be funded.The Company expects the partnership to be funded and drilling for the new program is scheduled to commence in the third quarter of 2007, with drilling and completion operations continuing through the first and second quarters of 2008.No assurance can be made that the Company will continue to receive this level of funding from this or future programs.The Company invests, as its equity contribution to each drilling partnership, a sum equal to approximately 43% of the aggregate subscriptions received in the current drilling partnership being offered.As a result, the Company is subject to substantial cash commitments at the closing of each drilling partnership.The Company expects to fund its equity contribution in the third quarter of 2007. Substantially all of the Company's drilling programs contain a repurchase provision where investing partners may request that the Company purchase their partnership units at any time beginning with the third anniversary of the first cash distribution.The provision provides that the Company is obligated to purchase an aggregate of 10% of the initial subscriptions per calendar year (at a minimum price of four times the most recent 12 months' cash distributions), if repurchase is requested by investors, and subject to the Company's financial ability to do so.The maximum annual potential repurchase obligation as of June 30, 2007, was approximately $6.1 million.The Company has adequate liquidity to meet this potential obligation.During 2006 and the first six months of 2007, the Company paid $0.8 million and $0.7 million, respectively, under this provision for the repurchase of partnership units. As managing general partner of 32 partnerships, the Company has liability for any potential casualty losses in excess of the partnership assets and insurance.The Company's management believes the casualty insurance coverage carried by the Company and its subcontractors is adequate to meet this potential liability. In order to secure the services for two drilling rigs, the Company made commitments to the drilling contractor, which call for a minimum commitment of $9,000 daily for a specified amount of time if the Company does not use the drilling rigs, an event that is not anticipated to occur, and a maximum commitment of $38,800 daily for a specified amount of time for daily use of the drilling rigs.Commitments for these two separate contracts expire in July 2009 and May 2010.As of June 30, 2007, the Company has an outstanding minimum commitment for $8.1 million and an outstanding maximum commitment for $35.3 million. 14.LEGAL PROCEEDINGS From time to time, the Company is a party to various legal proceedings in the ordinary course of business.While it is not possible to determine with any degree of certainty the ultimate outcome of the following legal proceeding, the Company believes that it has meritorious defenses with respect to the claims asserted against it and intends to vigorously defend its position.An adverse outcome in the case below or any similar case could have a material adverse effect, individually and collectively, on the Company’s financial position, liquidity and results of operations. 17 Index Royalty Payments.On May 29, 2007, Glen Droegemueller, individually and as representative plaintiff on behalf of all others similarly situated, filed a class action complaint against the Company in the District Court, Weld County, Colorado alleging that the Company underpaid royalties on natural gas produced from wells operated by the Company in the State of Colorado (the "Droegemueller Action").The plaintiff seeks declaratory relief and to recover an unspecified amount of compensation for underpayment of royalties made by the Company to the plaintiff pursuant to leases.The Company moved the case to Federal Court on June 28, 2007, and on July 10, 2007, the Company filed its answer and affirmative defenses.Given the preliminary stage of this proceeding and the inherent uncertainty in litigation, the Company is unable to predict the ultimate outcome of this suit at this time. Litigation similar to the Droegemueller Action has recently been commenced against several other companies in other jurisdictions where the Company conducts business.While the Company's business model differs from that of the parties involved in such other litigation, and although the Company has not been named as a party in such other litigation, there can be no assurance that the Company will not be named as a party to such other litigation in the future. Other.The Company is involved in various other legal proceedings that it considers normal to its business.The Company believes that the ultimate outcome of such other proceedings will not have a material adverse effect on its financial position, liquidity or results of operations. 15.BUSINESS SEGMENTS The Company's operating activities are divided into four major segments: oil and gas sales, natural gas marketing, drilling and development, and well operations and pipeline income.The Company owns an interest in approximately 3,400 wells from which it sells its oil and natural gas production from its working interests in the wells.Included in the oil and gas sales segment are the operating results of the acquisitions described in Note 3.A wholly-owned subsidiary, Riley Natural Gas ("RNG"), engages in the marketing of natural gas to commercial and industrial end-users.The Company drills natural gas wells for Company-sponsored drilling partnerships and retains an interest in each well.The Company charges Company-sponsored partnerships and other third parties competitive industry rates for well operations and natural gas gathering.All material inter-company accounts and transactions between segments have been eliminated. Segment information for the three and six months ended June 30, 2007 and 2006, is presented below. Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 *Revised *Revised (in thousands) Revenues: Oil and gas sales (1) $ 42,988 $ 29,362 $ 71,359 $ 62,619 Natural gas marketing 29,924 29,129 51,911 71,071 Drilling and development 1,739 3,745 5,769 9,023 Well operations and pipeline income 1,292 2,486 4,590 4,776 Unallocated amounts 2 21 228 24 Total $ 75,945 $ 64,743 $ 133,857 $ 147,513 Segment income (loss) before income taxes: Oil and gas sales (2) $ 8,521 $ 14,997 $ 14,360 $ 35,474 Natural gas marketing 1,345 800 2,024 1,124 Drilling and development 1,493 467 4,959 1,534 Well operations and pipeline income 179 612 1,414 1,031 Unallocated amounts (3) 17,262 (5,404 ) 9,980 (9,336 ) Total $ 28,800 $ 11,472 $ 32,737 $ 29,827 18 Index June 30, December 31, 2007 2006 (in thousands) Segment assets: Oil and gas sales $ 647,816 $ 394,952 Natural gas marketing 33,296 39,899 Drilling and development (4) 53,188 87,746 Well operations and pipeline income 38,712 28,895 Unallocated amounts (5) 63,671 332,795 Total $ 836,683 $ 884,287 * See Note 1. (1) Includes oil and gas price risk management, net. (2) Includes $9.5 million and $3.1 million in exploration expense and $28.9 million and $13.2 million of DD&A for the six months ended June 30, 2007 and 2006, respectively. (3) Includes general and administrative expense, interest income, interest expense, and DD&A expense of $0.4 million and $0.1 million for the six months ended June 30, 2007 and 2006, respectively.The three and six months ended June 30, 2007, includes $25.6 million related to the gain on sale of leasehold. (4) The December 31, 2006, amount includes cash of $50.7 million for partnership drilling activities, which was substantially utilized by June 30, 2007. (5) Includes primarily unallocated cash.The December 31, 2006, amount includes designated cash of $191.5 million, which was utilized in LKE property transactions during the first quarter of 2007 and included in the oil and gas sales segment as of June 30, 2007. 16.DERIVATIVE FINANCIAL INSTRUMENTS The Company utilizes commodity based derivative instruments to manage a portion of its exposure to price risk from its oil and natural gas sales and marketing activities.Company policy prohibits the use of oil and natural gas future and option contracts for speculative purposes.These instruments consist of New York Mercantile Exchange ("NYMEX") traded natural gas futures contracts and option contracts for Appalachian and Michigan production, Panhandle-based contracts and NYMEX-traded contracts for Northeast Colorado ("NECO") production and Colorado Interstate Gas Index ("CIG") based contracts for other Colorado production.The Company purchases puts and participating collars for its own and affiliate partnerships production to protect against possible price instability in future periods while retaining much of the benefits of price increases. RNG enters into fixed-price physical purchase and sale agreements that are derivative contracts. In order to offset these fixed-price physical derivatives, the Company enters into financial derivative instruments that have the effect of locking in the prices the Company will recieve or pay for the same volumes and period, offsetting the physical derivative. As a result, while these derivatives are structured to reduce the Company's exposure to changes in price associated with the derivative commodity, they also limit the benefit the Company might otherwise have recived from price changes in the physical market. 19 Index The following tables summarize the open derivative option and purchase and sales contracts for PDC and RNG as of June 30, 2007. Petroleum Development Corporation Open Derivative Positions (dollars in thousands, except average price data) Commodity Type Quantity Gas-MMbtu Oil-Barrels Weighted Average Price Total Contract Amount Fair Value Total Positions as of June 30, 2007 Natural Gas Cash Settled Option Sales 16,780,000 $ 10.69 $ 179,387 $ (4,874 ) Natural Gas Cash Settled Option Purchases 26,920,000 5.56 149,598 14,760 Oil Cash Settled Option Purchases 120,000 50.00 6,000 (3 ) Positions maturing in 12 months following June 30, 2007 Natural Gas Cash Settled Option Sales 9,900,000 $ 10.70 $ 105,927 $ (2,608 ) Natural Gas Cash Settled Option Purchases 20,040,000 5.48 109,878 10,940 Oil Cash Settled Option Purchases 120,000 50.00 6,000 (3 ) The maximum term for the derivative contracts listed above is 16 months. Riley Natural Gas Open Derivative Positions (dollars in thousands, except average price data) Commodity Type Quantity Gas-MMbtu Weighted Average Price Total Contract Amount Fair Value Total Positions as of June 30, 2007 Natural Gas Cash Settled Futures/Swaps Purchases 252,200 $ 7.30 $ 1,840 $ (107 ) Natural Gas Cash Settled Futures/Swaps Sales 2,278,600 8.52 19,412 1,702 Natural Gas Cash Settled Option Purchases 120,000 5.50 660 10 Natural Gas Cash Settled Option Sales 60,000 10.10 606 (13 ) Natural Gas Physical Purchases 2,278,600 8.51 19,396 (878 ) Natural Gas Physical Sales 132,220 9.43 1,247 148 Positions maturing in 12 months following June 30, 2007 Natural Gas Cash Settled Futures/Swaps Purchases 252,200 $ 7.30 $ 1,840 $ (107 ) Natural Gas Cash Settled Futures/Swaps Sales 1,933,600 8.50 16,439 1,687 Natural Gas Cash Settled Option Purchases 120,000 5.50 660 10 Natural Gas Cash Settled Option Sales 60,000 10.10 606 (13 ) Natural Gas Physical Purchases 1,933,600 8.49 16,407 (960 ) Natural Gas Physical Sales 132,220 9.43 1,247 147 The maximum term for the derivative contracts listed above is 19 months. In addition to including the gross assets and liabilities related to the Company's share of oil and natural gas production, the above tables and the accompanying condensed consolidated balance sheets include the gross assets and liabilities related to derivative contracts entered into by the Company on behalf of the affiliate partnerships as the managing general partner.The accompanying condensed consolidated balance sheets include the fair value of derivatives and a corresponding net payable to the partnerships of $4.6 million as of June 30, 2007, and $7.5 million as of December 31, 2006. 20 Index The Company is required to maintain margin deposits with brokers for outstanding futures contracts. As of June 30, 2007, and December 31, 2006, restricted cash - current in the amount of $0.8 million and $0.5 million was on deposit. By using derivative financial instruments to manage exposures to changes in interest rates and commodity prices, the Company exposes itself to credit risk and market risk.Credit risk is the failure of the counterparty to perform under the terms of the derivative contract.When the fair value of a derivative contract is positive, the counterparty owes the Company, which creates repayment risk.The Company minimizes the credit or repayment risk in derivative instruments by entering into transactions with high-quality counterparties.There were no counterparty defaults in 2006 or during the six months ended June 30, 2007. The following table identifies the fair value of commodity based derivatives as classified in the condensed consolidated balance sheets. June 30, 2007 December 31, 2006 (in thousands) Classification in the Condensed Consolidated Balance Sheets: Fair value of derivatives - current asset $ 12,785 $ 15,012 Other assets - long-term asset 3,925 1,146 16,710 16,158 Fair value of derivatives - current liability 3,692 2,545 Other liabilities - long-term liability 2,273 - 5,965 2,545 Net fair value of commodity based derivatives $ 10,745 $ 13,613 The following tables identify the changes in the fair value of commodity based derivatives as reflected in the condensed consolidated statements of income. Three Months Ended June 30, 2007 2006 Statement of income line item Realized Unrealized Realized Unrealized (in thousands, gains/(losses)) Oil and gas price risk management, net $ 27 $ 3,715 $ 48 $ 1,322 (1) Sales from natural gas marketing activities 231 2,030 675 10,613 Cost of natural gas marketing activities (49 ) (1,631 ) (418 ) (10,869 ) Six Months Ended June 30, 2007 2006 Statement of income line item Realized Unrealized Realized Unrealized (in thousands, gains/(losses)) Oil and gas price risk management, net $ 608 $ (2,511 ) $ 1,450 $ 4,845 (1) Sales from natural gas marketing activities 1,327 (1,268 ) 784 19,263 Cost of natural gas marketing activities (223 ) 1,256 (1,046 ) (20,140 ) (1) Revised, see Note 1. 21 Index Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis, as well as other sections in this Form 10-Q, should be read in conjunction with the condensed consolidated financial statements and related notes to condensed consolidated financial statements included elsewhere in this report. Disclosure Regarding Forward Looking Statements This Form 10-Q contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).All statements other than statements of historical facts included in and incorporated by reference into this Form 10-Q are forward-looking statements.These forward-looking statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected.Among those risks, trends and uncertainties are the Company’s estimate of the sufficiency of its existing capital sources, its ability to raise additional capital to fund cash requirements for future operations, the uncertainties involved in estimating quantities of proved oil and natural gas reserves, in successfully drilling productive wells and in prospect development and property acquisitions and in projecting future rates of production, the timing of development expenditures and drilling of wells, its ability to sell its produced natural gas and oil and the prices it receives for its production, its ability to comply with changes in federal, state, local, and other laws and regulations, including environmental policies, and the operating hazards attendant to the oil and gas business.In particular, careful consideration should be given to cautionary statements made in this Form 10-Q, the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, and the Company’s other SEC filings and public disclosures.The Company undertakes no duty to update or revise these forward-looking statements. Non-GAAP Financial Measure The following management's discussion and analysis refers to "adjusted cash flow from operations," a non-GAAP financial measure.Adjusted cash flow from operations is the cash flow earned or incurred from operating activities without regard to the collection or payment of associated receivables or payables. The Company believes it is important to consider adjusted cash flow from operations separately, as the Company believes it can often be a better way to present, discuss and analyze changes in operating trends in its business caused by changes in production, prices, operating costs, and related operational factors, without regard to whether the earned or incurred item was collected or paid during that year.The Company also uses this measure because the collection of its receivables or payment of its obligations has not been a significant issue for the Company's business, but merely a timing issue from one period to the next, with fluctuations generally caused by significant changes in commodity prices.Adjusted cash flow from operations is not a measure of financial performance under GAAP and it should be considered in addition to, not as a substitute for, cash flows from operations, investing, or financing activities, nor as a liquidity measure or indicator of cash flows reported in accordance with U.S. GAAP. Management Overview Net income for the three and six months ended June 30, 2007, increased 148% and 8.6%, respectively, compared to the corresponding prior year periods.The increase was largely due to a $25.6 million non-cash pretax gain associated with the May 2007 resolution of certain drilling commitments related to its 2006 sale of a leasehold to an unrelated party (see Gain on Sale of Leaseholds). 22 Index The following table presents the Company’s net income and diluted earnings per share for the three and six months ended June 30, 2007 and 2006. Three Months Ended June 30, Change 2007 2006 Amount Percent (dollars in thousands, except per share data) Net income $ 18,051 $ 7,280 $ 10,771 148.0 % Diluted earnings per share $ 1.21 $ 0.45 $ 0.76 168.9 % Six Months Ended June 30, Change 2007 2006 Amount Percent (dollars in thousands, except per share data) Net income $ 20,552 $ 18,925 $ 1,627 8.6 % Diluted earnings per share $ 1.38 $ 1.17 $ 0.21 17.9 % Total quarterly revenues were up 17.3%, in spite of a 9.1% decline in realized oil and natural gas prices, primarily due to a 54.3% increase in production.Revenues for the first half of the year were down 9.3%, in spite of a 49.9% increase in production, primarily due to a 13.4% decline in realized oil and natural gas prices.While commodity prices were down and expenses were up, as explained below, for the three and six-month periods, adjusted cash flow from operations was $16.8 million and $36.6 million, up 10.3% and 10.8%, respectively, from the prior year periods. The following table presents the Company’s reconciliation of adjusted cash flow from operations for the three and six months ended June 30, 2007 and 2006. Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (in thousands) Net cash used in operating activities $ (43,647 ) $ (16,698 ) $ (76,385 ) $ (13,943 ) Changes in assets and liabilities related to operations 60,418 31,905 112,950 46,939 Adjusted cash flow from operations $ 16,771 $ 15,207 $ 36,565 $ 32,996 Total expenses were up 34.9% and 7.1% for the three and six months ended June 30, 2007, compared to the same prior year periods, in large part due to the increased production.As explained in results of operations, depreciation, depletion and amortization expense, a non-cash expense, increased $9.8 million and $16.3 million, for the three and six months ended June 30, 2007, respectively, compared to the same prior year periods.The increases were largely due to three factors:increased production levels, the substantial acquisitions of proved mineral interests, and additions to wells and related equipment and facilities.Other significant changes in expense components are explained hereafter. 23 Index Results of Operations Three Months Ended June 30, 2007, Compared to Three Months Ended June 30, 2006 Revenues The Company’s revenues for the three months ended June 30, 2007 and 2006, are presented below. Three Months Ended June 30, Change 2007 2006 Amount Percent (dollars in thousands) Revenues: Oil and gas sales $ 39,246 $ 27,992 $ 11,254 40.2 % Sales from natural gas marketing activities 29,924 29,129 795 2.7 % Oil and gas well drilling operations 1,739 3,745 (2,006 ) -53.6 % Well operations and pipeline income 1,292 2,486 (1,194 ) -48.0 % Oil and gas price risk management, net 3,742 1,370 2,372 173.1 % Other 2 21 (19 ) -90.5 % Total revenues $ 75,945 $ 64,743 $ 11,202 17.3 % The increase in total revenues was attributable to the increase in the Company’s oil and gas sales driven by the increased production offset partially by the decline in oil and natural gas commodity pricing. Costs and Expenses The Company’s costs and expenses for the three months ended June 30, 2007 and 2006 are presented below. Three Months Ended June 30, Change 2007 2006 Amount Percent (dollars in thousands) Costs and expenses: Oil and gas production and well operations cost $ 11,628 $ 6,830 $ 4,798 70.2 % Cost of natural gas marketing activities 28,780 28,471 309 1.1 % Cost of oil and gas well drilling operations 246 3,278 (3,032 ) -92.5 % Exploration expense 6,780 1,898 4,882 257.2 % General and administrative expense 6,886 5,102 1,784 35.0 % Depreciation, depletion and amortization 17,429 7,605 9,824 129.2 % Total costs and expenses $ 71,749 $ 53,184 $ 18,565 34.9 % The increase in total costs and expenses of $18.6 million was a reflection of the Company’s growth over the past year which was fueled primarily by the reinvestment of the proceeds from the 2006 sale of undeveloped leasehold of $354 million into productive operating properties.Through both acquisitions and new non program drilling, the Company has substantially increased production resulting in higher costs and expenses.Both the increase in depreciation, depletion and amortization (“DD&A”) expense of $9.8 million and oil and gas production and well operations costs of $4.8 million were a result of the Company’s acquisitions of oil and gas properties, funded by the proceeds of the 2006 leasehold acreage sale, and the significant number of new wells drilled and being placed in service during 2007.The increase in exploration expense of $4.9 million was primarily due to the liquidated damages from an exploration agreement and the subsequent lease abandonment totaling $3.8 million. 24 Index Oil and Gas Sales The increase in Oil and Gas sales was primarily due to increased volumes of natural gas and oil of 54.3% partially offset by lower average sales prices of natural gas and oil.The increased volume of natural gas and oil contributed $13.8 million to oil and gas sales, while the decline in prices reduced oil and gas sales by $2.5 million for the net increase of $11.3 million for the second quarter of 2007 compared to the same prior year period.The increase in natural gas and oil volumes was the result of the Company's increased investment in oil and gas properties, primarily the fourth quarter 2006 and first quarter 2007 acquisitions and the significantly increased number of wells drilled by the Company for its own account over the past year.The oil and gas sales generated from the fourth quarter 2006 and first quarter 2007 acquisitions and their subsequent development were $7.8 million. Oil and Natural Gas Production The Company's oil and natural gas production by area of operation along with average sales price (excluding derivative gains/losses) is presented below. Three Months Ended June 30, Change 2007 2006 Amount Percent Natural Gas (Mcf) Appalachian Basin 675,591 372,476 303,115 81.4 % Michigan Basin 420,390 355,244 65,146 18.3 % Rocky Mountains 3,945,077 2,366,987 1,578,090 66.7 % Total 5,041,058 3,094,707 1,946,351 62.9 % Average Sales Price $ 5.16 $ 5.54 $ (0.38 ) -6.9 % Oil (Bbls) Appalachian Basin 1,840 300 1,540 513.3 % Michigan Basin 1,167 904 263 29.1 % Rocky Mountains 229,471 177,982 51,489 28.9 % Total 232,478 179,186 53,292 29.7 % Average Sales Price $ 57.02 $ 60.55 $ (3.53 ) -5.8 % Natural Gas Equivalents (Mcfe)* Appalachian Basin 686,631 374,276 312,355 83.5 % Michigan Basin 427,392 360,668 66,724 18.5 % Rocky Mountains 5,321,903 3,434,879 1,887,024 54.9 % Total 6,435,926 4,169,823 2,266,103 54.3 % Average Sales Price $ 6.10 $ 6.71 $ (0.61 ) -9.1 % *One Bbl of oil is equal to the energy equivalent of six Mcf of natural gas. The majority of the increase in natural gas and oil volumes was the result of the Company's increased investment in oil and gas properties, primarily the fourth quarter 2006 and first quarter 2007 acquisitions and the significant increased number of wells drilled for the Company's own account over the past year.The production generated from the fourth quarter 2006 and first quarter 2007 acquisitions and their subsequent development was 1.2 Bcfe.This represents approximately half of the total 54.3% increase in production for the three months ended June 30, 2007, compared to the same period last year. Late in the second quarter of 2007, the Company placed into service its upgraded Garden Gulch pipeline and compressor facility, which serves a majority of the Company's Piceance Basin wells.This upgrade included two new natural gas compressors and pipeline facility enhancements, which is expected to substantially increase the Company's capacity from the facility. The facility was added, in part, in anticipation of the Company’s drilling initiatives for 2007. Additional enhancements to the facility are planned for the third quarter of 2007, which will position the Company to carry out its Piceance development plans in the future. 25 Index Oil and Natural Gas Pricing Financial results depend upon many factors, particularly the price of natural gas and the Company’s ability to market its production effectively.Natural gas and oil prices have been among the most volatile of all commodity prices. These price variations can have a material impact on the Company’s financial results.Natural gas and oil prices also vary by region and locality, depending upon the distance to markets, and the supply and demand relationships in that region or locality.This can be especially true in the Rocky Mountain Region as shown in the graph below.The combination of increased drilling activity and the lack of local markets can entail a local oversupply situation from time to time.There are a number of different pipelines in various stages of construction by other companies which will help to maintain a balance between supply and demand.However, there may be times in which there may be oversupply situations for short or longer terms, which may affect the amount of natural gas or oil that the Company can sell, and the price at which it sells natural gas or oil.Like most other producers in the region, the Company relies on major interstate pipeline companies to construct these facilities, causing the timing and availability of these facilities to be outside of the Company’s control (see
